United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            May 22, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-60087
                          Summary Calendar


MADATALI KASSAMALI CHATOOR,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91-907-305
                        --------------------

Before JOLLY, JONES and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Madatali Kassamali Chatoor, a native and citizen of India,

entered the United States in 1985 without inspection and became

a lawful permanent resident in 1990.    In 1996, Chatoor pleaded

guilty to a violation of 18 U.S.C. § 2320, trafficking in

counterfeit goods or services and aiding and abetting, and was

sentenced to eighteen months’ imprisonment and three years’

supervised release.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60087
                                 -2-

     In 2000, the Board of Immigration Appeals (“BIA”) ordered

Chatoor removed and deported to India.     Chatoor departed the

United States as ordered.

     In September 2001, Chatoor moved the BIA to reopen his

removal proceedings.    Id. at 14.   He alleged that under INS

v. St. Cyr, 533 U.S. 289 (2001), he was entitled to relief, and

he argued that his departure from the United States did not moot

or bar his action.   The BIA denied Chatoor’s motion to reopen,

citing 8 C.F.R. § 3.2(d) and explaining that because Chatoor had

been deported, it lacked jurisdiction to consider his motion.

Chatoor filed a timely petition for review.

     Chatoor contends that the BIA erred in relying on § 3.2(d).

He argues that under St. Cyr, he is eligible for relief from

removal.   He contends that the BIA may exercise its discretion to

reopen his case as an exceptional situation based on a change in

the law.

     Chatoor’s position is foreclosed by our opinion in Navarro-

Miranda v. Ashcroft, ___ F.3d ___, 2003 WL 565800 (5th Cir.

Feb. 28, 2003) (No. 01-60945).   Accordingly, Chatoor’s petition

for review is DENIED.

     PETITION DENIED.